MEMORANDUM DECISION                                                          FILED
                                                                         Apr 29 2016, 9:01 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
regarded as precedent or cited before any                                     and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
John F. Harris                                            Gregory F. Zoeller
Pendleton, Indiana                                        Attorney General of Indiana
                                                          Jodi Kathryn Stein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John F. Harris,                                           April 29, 2016
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          20A04-1502-PC-53
        v.                                                Appeal from the Elkhart Superior
                                                          Court
State of Indiana,                                         The Honorable George W.
Appellee-Respondent.                                      Biddlecome, Judge
                                                          Trial Court Cause No.
                                                          20D03-1306-PC-41



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016              Page 1 of 12
[1]   John F. Harris appeals the denial of his petition for post-conviction relief.

      Harris raises two issues which we consolidate and restate as whether the post-

      conviction court erred in denying his petition for relief. We affirm.


                                       Facts and Procedural History

[2]   The relevant facts as discussed in Harris’s direct appeal follow:


              Around 2:00 a.m. on October 1, 2010, Officer James Wrathell
              saw Harris walking “down the middle of Madison Street” in
              Elkhart. Tr. at 55. Officer Wrathell decided to stop Harris
              because walking in the middle of the roadway is “a violation of
              state statute” and also because the police department receives “a
              lot of calls in that area for kids, adults being in the road and
              causing problems with the flow of traffic, particularly coming in
              and out of apartments.” Id.


              Officer Wrathell first observed Harris just north of Middlebury
              Street walking toward River Run Apartments (“River Run”),
              which consists of six buildings adjacent to Madison and
              Middlebury Streets. Officer Wrathell stopped his car and
              approached Harris. Officer Wrathell asked Harris for
              identification, and Harris stated that he did not have it with him.
              Harris seemed nervous, and Officer Wrathell ordered him to put
              his hands on his head. Instead, Harris fled into one of the
              apartment buildings. Officer Wrathell followed Harris inside and
              managed to subdue Harris in the hallway.


              Officer Wrathell searched Harris and found about $680 in cash,
              several bags of marijuana, and a bag of individually-packaged
              rocks of cocaine.


      Harris v. State, 981 N.E.2d 610, 612 (Ind. Ct. App. 2013), trans. denied.


      Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016   Page 2 of 12
[3]   The State charged Harris with possession of cocaine or a narcotic drug as a

      class B felony and being an habitual offender. After a bench trial, the court

      found Harris guilty and sentenced him to an aggregate term of forty-three years.


[4]   On direct appeal, Harris argued that the evidence was insufficient to rebut his

      defense to the class B felony enhancement of his conviction for possession of

      cocaine and to support the habitual offender finding. Id. at 613. We affirmed

      the class B felony conviction and reversed the habitual offender enhancement.

      Id. at 614-616.


[5]   On June 19, 2013, Harris filed a petition for post-conviction relief alleging in

      part that his trial counsel was ineffective. In his petition, Harris alleged that the

      trial court abused its discretion, the prosecutor committed misconduct, and his

      “lawyer(s) was ineffective.” Appellant’s Supplemental Appendix at 14. As to

      his claim of ineffective assistance, he asserted that his “lawyer(s) did not

      investigate whether or not the apartment complex was qualified as a family

      housing complex.” Id. at 15. On December 27, 2013, Harris filed a motion for

      leave to amend his petition and an amended petition for post-conviction relief.

      On January 16, 2014, the court granted Harris’s motion for leave to amend his

      petition.1




      1
       The record does not contain a copy of Harris’s amended petition for post-conviction relief. The State
      asserts: “To not further delay this appeal, the State relies upon the statement of the issues found in the post-
      conviction court’s findings of fact and conclusions of law to determine the issues raised by [Harris] below.”
      Appellee’s Brief at 8.

      Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016                  Page 3 of 12
[6]   On September 24, 2014, the post-conviction court held a hearing. At the

      beginning of the hearing, Harris’s post-conviction counsel stated that the

      testimony would focus on whether trial counsel was effective with respect to the

      presentation of the defense related to the stop and by failing to tender any

      evidence with respect to mitigation at sentencing. The prosecutor argued that

      the allegation that trial counsel failed to tender evidence in mitigation was not

      an issue claimed in the amended petition for post-conviction relief.


[7]   After further discussion, Harris’s post-conviction counsel moved to amend the

      petition and requested the “opportunity to essentially fully vet these issues to

      the court in a manner that’s more appropriate than the Petitioner’s pro se

      Petition.” Post-Conviction Transcript at 14. The prosecutor stated that he was

      opposed to an amendment. The court noted that post-conviction counsel

      appeared on May 6 and that the hearing was continued at his request, and it

      denied the motion to amend.


[8]   Matthew Johnson testified that he and another attorney had served as co-

      counsel and that they had met with Harris many times in relation to plea

      negotiations as well as in preparation for trial, “prepped everything for trial,”

      attempted plea negotiations, and “set up everything for his appeal.” Id. at 17.

      He also testified that he reviewed the police reports associated with the case

      many times and if he believed that there were other witnesses to pursue he

      would have pursued them, and that he did not believe there was any basis to file

      a motion to suppress. He testified that he received some letters from Harris’s

      children which he tendered to the court, and that he did not recall whether he

      Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016   Page 4 of 12
       considered calling any witnesses or whether Harris suggested any witnesses for

       sentencing purposes.


[9]    Harris testified that he discussed with Johnson calling Yolanda Childress as a

       witness in support of his defense. He testified that Childress was walking with

       him on the evening in question and that she kept walking once the officer came

       onto the scene. Harris’s post-conviction counsel asked Harris if he thought

       Childress would testify on his behalf if she was subpoenaed, the State objected

       “on speculation,” and Harris’s post-conviction counsel withdrew the question.

       Id. at 35.


[10]   After the presentation of the evidence, Harris’s post-conviction counsel

       discussed Childress, and the court stated: “My point is: We did not hear from

       her today. We have no idea what she would have said if she would have

       testified at trial, and we don’t know whether her testimony at trial would have

       been favorable to the defendant or unfavorable to the defendant.” Id. at 48-49.

       The court later stated: “I would like to point out I didn’t hear from any of these

       potential witnesses today, and I have no idea what they would have said. It

       may have been favorable to the defendant. It may not have been favorable to

       the defendant. Without knowing what they said, it is difficult for me to

       determine that the defendant was prejudiced by defense counsel’s failure to call

       them as witnesses.” Id. at 53.


[11]   On December 17, 2004, the post-conviction court denied Harris’s petition. In

       its order, the court stated Harris’s allegations as follows:


       Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016   Page 5 of 12
               In his PETITION, [Harris] alleged as grounds for relief that the
               State committed misconduct by filing a “bogus” habitual
               enhancement. He also claimed that his trial counsel was
               ineffective for failing to investigate the apartment complex
               sufficiently to establish that it qualified as a family housing
               project. Additionally, [Harris] averred that trial counsel did not
               render an adequate defense by failing to file a motion to suppress
               evidence regarding the initial stop of [Harris].


       Appellant’s Supplemental Appendix at 39-40.


                                                    Discussion

[12]   Before discussing Harris’s allegations of error, we observe that the purpose of a

       petition for post-conviction relief is to raise issues unknown or unavailable to a

       defendant at the time of the original trial and appeal. Reed v. State, 856 N.E.2d

       1189, 1194 (Ind. 2006). A post-conviction petition is not a substitute for an

       appeal. Id. Further, post-conviction proceedings do not afford a petitioner a

       “super-appeal.” Id. The post-conviction rules contemplate a narrow remedy

       for subsequent collateral challenges to convictions. Id. If an issue was known

       and available but not raised on appeal, it is waived. Id.


[13]   We also note the general standard under which we review a post-conviction

       court’s denial of a petition for post-conviction relief. The petitioner in a post-

       conviction proceeding bears the burden of establishing grounds for relief by a

       preponderance of the evidence. Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004);

       Ind. Post-Conviction Rule 1(5). When appealing from the denial of post-

       conviction relief, the petitioner stands in the position of one appealing from a

       negative judgment. Fisher, 810 N.E.2d at 679. On review, we will not reverse
       Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016   Page 6 of 12
       the judgment unless the evidence as a whole unerringly and unmistakably leads

       to a conclusion opposite that reached by the post-conviction court. Id. Further,

       the post-conviction court in this case entered findings of fact and conclusions

       thereon in accordance with Indiana Post-Conviction Rule 1(6). “A post-

       conviction court’s findings and judgment will be reversed only upon a showing

       of clear error—that which leaves us with a definite and firm conviction that a

       mistake has been made.” Id. In this review, we accept findings of fact unless

       clearly erroneous, but we accord no deference to conclusions of law. Id. The

       post-conviction court is the sole judge of the weight of the evidence and the

       credibility of witnesses. Id.


[14]   Harris argues that we “should apply the clearly erroneous standard because the

       post-conviction court’s findings of facts and conclusions of law are a virtually

       verbatim copy of those proposed by the State with no evidentiary proof and

       allowing contradictory testimony from both trial and sentencing counsel.”

       Appellant’s Brief at 2. Without citation to the record, Harris asserts that he

       testified that his trial counsel did not question any of the witnesses and that

       there were multiple witnesses including but not limited to Childress. Without

       citation to the record, Harris also states that his trial counsel “spoke to no one

       regarding testifying as character witnesses” and “had not spoke[n] to the many

       family members so they could testify for the appellant at sentencing.” Id. at 6.

       Harris mentions trial counsel’s “[f]ailure to timely suppress,” but does not

       address this issue in his argument section. Id. at 1.




       Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016   Page 7 of 12
[15]   The State argues that Harris’s “virtual verbatim copy argument fails on the

       most basic level because [he] failed to provide a copy of the State’s proposed

       findings in his supplemental appendix to support his allegation.” Appellee’s

       Brief at 12. The State asserts that Harris fails to articulate what aspect of the

       findings is in error such that this court cannot give due deference. It contends

       that Harris fails to develop a cogent argument on the issue of whether evidence

       supports the findings. The State also argues that Harris’s claims that his trial

       counsel was ineffective for failing to investigate the facts and present witnesses

       and failing to present evidence on his behalf at the sentencing hearing were

       waived because he did not raise them in his petition for post-conviction relief.


[16]   We observe that Harris is proceeding pro se. Such litigants are held to the same

       standard as trained counsel. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App.

       2004), trans. denied. We also observe that Harris does not include a Statement

       of Facts as required by Ind. Appellate Rule 46(A)(6).2 To the extent that Harris



       2
           Ind. Appellate Rule 46(A) provides in part:

                  The appellant’s brief shall contain the following sections under separate headings and in
                  the following order:

                           (6) Statement of Facts. This statement shall describe the facts relevant to
                           the issues presented for review but need not repeat what is in the
                           statement of the case.

                                    (a) The facts shall be supported by page references to the Record
                                    on Appeal or Appendix in accordance with Rule 22(C).
                                    (b) The facts shall be stated in accordance with the standard of
                                    review appropriate to the judgment or order being appealed.
                                    (c) The statement shall be in narrative form and shall not be a
                                    witness by witness summary of the testimony.
                                    (d) In an appeal challenging a ruling on a post-conviction relief
                                    petition, the statement may focus on facts from the post-
                                    conviction relief proceeding rather than on facts relating to the
                                    criminal conviction.

       Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016                    Page 8 of 12
       fails to cite to the record or develop a cogent argument, including his assertion

       that his trial counsel was ineffective for “[f]ailure to timely suppress,”

       Appellant’s Brief at 4, we conclude that such arguments are waived. See Cooper

       v. State, 854 N.E.2d 831, 834 n.1 (Ind. 2006) (holding that the defendant’s

       contention was waived because it was “supported neither by cogent argument

       nor citation to authority”); Shane v. State, 716 N.E.2d 391, 398 n.3 (Ind. 1999)

       (holding that the defendant waived argument on appeal by failing to develop a

       cogent argument); Smith v. State, 822 N.E.2d 193, 202-203 (Ind. Ct. App. 2005)

       (“Generally, a party waives any issue raised on appeal where the party fails to

       develop a cogent argument or provide adequate citation to authority and

       portions of the record.”), trans. denied.


[17]   To the extent that Harris argues that the post-conviction court adopted a

       virtually verbatim copy of the State’s proposed order, as mentioned by the State

       the record does not contain a copy of the State’s proposed order. Thus, we

       cannot compare the post-conviction court’s order and the State’s proposed

       order. Further, Harris does not develop an argument that he did not receive a

       full, fair, and unbiased adjudication of his post-conviction claims. See Stevens v.

       State, 770 N.E.2d 739, 762 (Ind. 2002) (“While near verbatim reproductions

       may appropriately justify cautious appellate scrutiny, we decline to hold that

       the post-conviction court’s utilization of the State’s proposed findings in the

       present case constituted a failure to provide the defendant with a full, fair and




       Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016   Page 9 of 12
       unbiased adjudication of his post-conviction claims.”), reh’g denied, cert. denied,

       540 U.S. 830, 124 S. Ct. 69 (2003).


[18]   As for Harris’s claims that his trial counsel was ineffective, a petitioner

       generally waives an issue by failing to raise the issue in his petition for post-

       conviction relief. See Ind. Post-Conviction Rule 1(8); Saylor v. State, 765 N.E.2d

       535, 548 (Ind. 2002), reh’g granted on other grounds by 808 N.E.2d 646 (Ind.

       2004). Harris’s initial petition did not allege that his trial counsel was

       ineffective for failing to prepare for trial or present mitigating evidence. The

       record does not contain Harris’s amended petition for post-conviction relief.

       While the fact that Harris did not include his amended petition for post-

       conviction relief does not result in waiver,3 he fails to assert that the post-

       conviction court’s listing of his allegations for relief in its order was improper.

       He also fails to assert on appeal that the allegations he raised in his amended

       petition include his claims that his trial counsel was ineffective for failing to

       investigate, prepare a defense, or present evidence at the sentencing hearing.

       Rather, in his reply brief, Harris states that “[a]lthough the issues raised were

       originally raised in [his] P.C.R. Petition the Trial Court showed its continual

       abuse of discretion when it denied [him] permission for Leave to amend his

       P.C.R. Petition (Appellant’s Supplemental Appendix Pg. 23) when it was filed




       3
        Ind. Appellate Rule 49(B) provides that “[a]ny party’s failure to include any item in an Appendix shall not
       waive any issue or argument.”

       Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016             Page 10 of 12
       well before the 60 day deadline” outlined in Ind. Post-Conviction Rule 1(4)(c).4

       Appellant’s Reply Brief at 2. However, the motion for leave to amend his

       petition which was filed on December 27, 2013, and which is found on page 23

       of Harris’s Supplemental Appendix and is cited by Harris in his reply brief, was

       granted by the court on January 16, 2014. The court denied Harris’s later

       request at the post-conviction hearing to amend the petition. Harris develops

       no argument that this denial was improper.


[19]   Even assuming that Harris previously raised his argument that his trial counsel

       was ineffective for not questioning Childress or speaking to family members so

       they could testify for him at sentencing, we cannot say that reversal is

       warranted. To prevail on a claim of ineffective assistance of counsel a

       petitioner must demonstrate both that his counsel’s performance was deficient

       and that the petitioner was prejudiced by the deficient performance. French v.

       State, 778 N.E.2d 816, 824 (Ind. 2002) (citing Strickland v. Washington, 466 U.S.

       668, 104 S. Ct. 2052 (1984), reh’g denied). A counsel’s performance is deficient

       if it falls below an objective standard of reasonableness based on prevailing

       professional norms. Id. To meet the appropriate test for prejudice, the

       petitioner must show that there is a reasonable probability that, but for

       counsel’s unprofessional errors, the result of the proceeding would have been




       4
         Ind. Post-Conviction Rule 1(4)(c) provides: “At any time prior to entry of judgment the court may grant
       leave to withdraw the petition. The petitioner shall be given leave to amend the petition as a matter of right
       no later than sixty [60] days prior to the date the petition has been set for trial. Any later amendment of the
       petition shall be by leave of the court.”

       Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016                Page 11 of 12
       different. Id. A reasonable probability is a probability sufficient to undermine

       confidence in the outcome. Perez v. State, 748 N.E.2d 853, 854 (Ind. 2001).

       Failure to satisfy either prong will cause the claim to fail. French, 778 N.E.2d at

       824. Most ineffective assistance of counsel claims can be resolved by a

       prejudice inquiry alone. Id. As stated by the post-conviction court at the

       hearing, Harris did not present any testimony from Childress, specify what her

       testimony would have been, or present any testimony from potential witnesses.

       Accordingly, we cannot say that reversal is warranted.


                                                    Conclusion

[20]   For the foregoing reasons, we affirm the post-conviction court’s denial of

       Harris’s petition for post-conviction relief.


[21]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A04-1502-PC-53 | April 29, 2016   Page 12 of 12